Title: Note on Motion of Virginia Delegates To Aid Leonard Cooper, 12 June 1782
From: Madison, James
To: 


Editorial Note
12 June 1782. In his “Committee Book 1781–1785,” cited above, Charles Thomson noted that a “Motion of M Bland for providing a cork leg for an Officer” had been offered on 12 June 1782 and referred to Secretary at War Benjamin Lincoln. The motion has not been found. The next day William Jackson, assistant secretary at war, made a report upon this “motion of the honorable Delegates from Virginia to provide at public expence, a cork leg for Captain Cooper of the invalids” (NA: PCC, No. 19, I, 599–601; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 328). In view of the words used by Jackson to designate the motion, JM must have seconded it, since he was the only delegate, besides Bland, from Virginia in Congress. For Captain Leonard Cooper of the Invalid Regiment and the duel causing the loss of his right leg, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (4 vols. to date; Chicago, 1962——)., III, 165–66, and nn. In spite of Jackson’s pointing out Cooper’s ineligibility for compensation from the “public bounty,” the “sense of the house” was that “the Secry: at War may advance to Capt. Cooper 16 dollars in part of his pay” (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 328).
